Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure.
All previous rejections have been overcome by the following Examiner’s amendment.
The previous restriction has been rendered moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Swanson on 6/8/22.
Claim 1, the end, replace “CS2.” with “CS2; wherein a conversion of the natural gas to the CS2 and the H2 is at or near 100% and a conversion of the H2S to the CS2 and the H2 is at or near 50%.”.
Claim 10, the end, replace “reactor.” with “reactor; wherein a conversion of the natural gas to the CS2 and the H2 is at or near 100% and a conversion of the H2S to the CS2 and the H2 is at or near 50%.”.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-14 and 19-21 is(are) allowable over the closest prior art: Tsukamoto et al. (US 4816547) in view of GTI report, both listed on IDS.
As to claims 1 and 3, Tsukamoto (abs., claims, 2:12-60, examples) discloses a process of polymerizing CS2 via heating at elevated pressure in presence of a catalyst in a reactor.
Tsukamoto is silent on the source of monomer, namely CS2 prepared by the claimed method of decarbonizing natural gas with H2S to produce CS2 and H2.
GTI (fig7,38, A2.2.4, summary) discloses decarbonizing natural gas with H2S to produce CS2 and H2 in the first reactor via soft oxidation, one of the pathways to reduce CO2 form natural gas and produce H2.  GTI appears an analogous art of Tsukamoto, because it solves the same problem of using CS2.  
However, they are silent the claimed conversion rates, and no process has been taught that meets the ones in instant specification to yield the claimed conversion rates.
Therefore, claims 1-14 and 19-21 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766